DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on May 20, 2021 is acknowledged.  Claims 1 and 22 are amended.  Thus, Claims 1, 3, 5, 8-17, 19, and 22 are pending and are further examined on the merits in the U.S. National stage application. 

Specification
The amendment to the specification is acceptable (p. 2 of Applicants’ reply).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN103498795A (Ning; published on January 8, 2014) (NING). 
	In reference to Claim 22, NING discloses:   
		A multi-stage rotary vane pump (title, Abstract, Figs. 1-7), comprising: 

			a partition wall defined by segments (upper partition 1, lower partition 10 are individual wall segments that make up the partition wall, Fig. 4) secured to one another in the space (in the space along 8, Fig. 1, and engagingly secured at horizontal line shown in Fig. 4 so as to not move relative to each other being bolted to housing element 16 by bulkhead bolts 9, Fig. 4); 
			a housing element (body 2 + body 16, in combination, p. 3, first full paragraph, Fig. 1) housing the rotor shaft (13), wherein the housing element (body 2 + body 16, in combination), the rotor shaft (13), and the partition wall (1, 10, Fig. 4) are adapted so that the rotor shaft (13) having the partition wall and the sliding vane (15) arranged in the slot (21) are inserted in an axial direction into the housing element (2 + 16, in combination, the housing element limitation recited in lines 7-9 of Claim 22 is interpreted by the Examiner as a product-by-process limitation because it recites how the various final product elements are assembled via inserted into the housing element; this makes this limitation a product-by-process limitation and the manner in which the product is assembled does not lend any patentable weight to the product being claimed, MPEP 2113, additionally). Further; and 
			a suction chamber (suction chambers 22, 23, p. 3, first full paragraph, Figs. 1 and 3) formed around each rotor element (7, 11) by the housing element (2 + 16, in combination) and a face of the partition wall (1, 10) without the partition wall supporting the rotor shaft (spindle 13 rotates relative to the partition wall (1 and 10, at least last three (3) lines of the English Abstract) and so the partition wall does not support the shaft, additionally at least the upper segment of the partition wall does not support the weight of the rotary shaft, Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, and 15-17 are rejected, as best understood in relation to the 35 U.S.C. 112 issues described above, under 35 U.S.C. 103 as being unpatentable over Applicants’ Admitted Prior Art (AAPA) in view of NING.
	In reference to Claim 1, AAPA teaches:    
st full paragraph, p. 1, lines 11 and 12 of the “Discussion of the Background Art” section of the specification), comprising: 
			at least two rotor elements each comprising a sliding vane arranged in a slot (a typical configuration in rotary vane pumps, multi-stage rotary vane pumps, p. 1, 1st full paragraph of the p. 1, “Discussion of the Background Art” section of the specification) a rotor shaft carrying the at least two rotor elements (p. 1, second full paragraph, lines 1-3 of the “Discussion of the Background Art” section of the specification), 
			a suction chamber for each of the at least two rotor elements (associated with rotary vane pumps, stages of multi-stage rotary vane pumps, p. 1, first and second full paragraphs of the “Discussion of the Background Art” section of the specification), wherein the rotor shaft is arranged eccentrically in the suction chambers, wherein each of the suction chambers forms a pump stage in communication with one another (eccentric relationship of shaft/connected stages one-to-another are associated with rotary vane pumps/stages of multi-stage rotary vane pumps, p. 1, first and second full paragraphs of the “Discussion of the Background Art” section of the specification), and 
			a partition wall arranged between adjacent pump stages elements (p. 1, second full paragraph, lines 1-3 of the “Discussion of the Background Art” section of the specification),  
			wherein the suction chambers are formed by a common one-piece housing element and the partition wall (pp. 2 and 3 of the “Discussion of the 
			wherein the at least two rotor elements, the rotor shaft, and the partition wall are adapted to be inserted in an axial direction into the common one-piece housing element with the partition wall between the at least two rotor elements (the axial ends of housing 5 have openings by which the rotor shaft/rotor elements are axially inserted with the partition wall that has to also be inserted through at least one of these same axial openings, Fig. 1 of ARNDT; this last paragraph in lines 13-15 is interpreted by the Examiner as a product-by-process limitation because it recites how the various elements are assembled and inserted into the housing element; this makes the limitation a product-by-process limitation and the manner in which the product is assembled does not lend any patentable weight to the product being claimed, MPEP 2113).  
AAPA not teach:  
	(i) the partition wall comprising partition wall elements formed as ring segments connected to one another between the at least two rotor elements, and
	(ii) wherein the at least two rotor elements and the rotor shaft are formed in one piece.
NING teaches a multi-stage rotary vane pump (title, Abstract, Figs. 1-7) that includes 

	(ii) wherein the at least two rotor elements and the rotor shaft are formed in one piece (“an integrated structure”, English Abstract, lines 18 and 19).
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the filing date of the invention to utilize the partition wall comprising partition wall elements formed as ring segments connected to one another between the at least two rotor elements and the at least two rotor elements and the rotor shaft are formed in one piece and incorporate these features in to the rotary pump of AAPA for the benefit of having a rotor/shaft/partition wall arrangement that ensures having a robustly constructed pump for stable and good running performance operation of the pump to displace fluid as expressly described by NING (last 5 lines of the English Abstract and p. 1, first two sentences in the “Summary of the Invention” section).
	In reference to Claims 3 and 15, while AAPA teaches a partition wall, AAPA is silent about the partition wall specifically being a multi-part design (Claim 3)/two-part design (Claim 15).  NING teaches a rotary machine (English Abstract, Figs. 1-7) that includes a partition wall being a multi-part design (upper partition 1, lower partition 10, with fasteners 9, p. 3, first full paragraph, Fig. 4). 
	It would be obvious to the PHOSITA before the effective filing date of the invention to have a partition wall be a multi-part design as taught by NING and incorporate such a partition wall to replace AAPA’s partition wall for at least the benefits of simplifying the assembly construction of the machine as expressly described by nd full paragraph on p. 4) that still allows the partition wall to effectively separate the high and low pressure chambers that still ensures a stable machine operation (last 3 lines of the English Abstract).  
	In reference to Claim 5, while AAPA teaches a partition wall, AAPA is silent about the partition wall specifically comprising centering elements that are provided on abutment faces of the partition wall elements.  NING teaches a rotary machine (English Abstract, Figs. 1-7) that includes the partition wall (upper partition 1, lower partition 10, with fasteners 9, p. 3, first full paragraph, Fig. 4) specifically comprising centering elements that are provided on abutment faces of the partition wall elements (the centering elements are the left and right ring segments with their respective abutment faces, the widths of the left and right abutment faces, in combination with the center opening, ensure correct alignment of the upper and lower partition elements to each other).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to have a partition wall comprising centering elements that are provided on abutment faces of the partition wall elements as taught by NING and incorporate such a partition wall arrangement to replace AAPA’s partition wall for at least the benefits of having a partition wall arrangement that fits properly together and is easily aligned during assembly of the pump which assists to simplify the assembly construction of the machine as expressly described by NING (“to facilitate assembly”, 2nd full paragraph on p. 4) that still allows the partition wall separate the high and low pressure chambers that ensures a stable machine operation (last 3 lines of the English Abstract) while allowing the shaft/rotors effectively rotate.  
st full paragraph, lines 12-15 in combination with 2nd full paragraph, lines 1-5, if there were no housing surrounding the chambers fluid would leak out, the chambers would not be pressurized, and the multi-stage rotary vane pump would not operate as intended).  
	In reference to Claims 16 and 17, while AAPA teaches a partition wall, AAPA is silent about the partition wall specifically comprising partition wall elements which are formed as ring segments (Claim 4)/half rings (Claim 16)/non-concentric (Claim 17).  NING teaches a rotary machine (English Abstract, Figs. 1-7) that includes a partition wall specifically comprising partition wall elements which are formed as ring segments and/or half rings and/or are non-concentric (upper partition and lower partition 10 in combination are circular, but as separate pieces look like ring segments that are non-concentrically shaped as best seen in Fig. 4).
	It would be obvious to the PHOSITA before the effective filing date of the invention to have a partition wall comprising partition wall elements which are formed as ring segments as taught by NING and incorporate such a partition wall to replace AAPA’s partition wall for at least the benefits of having a partition wall arrangement that fits the general shape of the pump and the shaft therethrough that also simplifies the assembly construction of the machine as expressly described by NING (“to facilitate assembly”, 2nd full paragraph on p. 4) that still allows the partition wall to effectively fit 

Claims 9-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and NING, and further in view of US2010/0183467 (Sundheim; published on July 22, 2010) (SUNDHEIM).
In reference to Claim 9, AAPA and NING do not teach an oil reservoir. SUNDHEIM teaches a rotary vane pump (rotary vane vacuum pump 3, title, Abstract, ¶ 0022, lines 2 and 3, Figs. 1-8) that includes an oil reservoir (lubricating oil system 2 includes secondary container 6 and a separating chamber 20, ¶ 0029, Fig. 4) arranged between the last suction chamber and the outlet (¶ 0029, lines 4-7) so that a gas/oil mixture (¶ 0029, lines 13-16) flows from the suction chamber into the oil reservoir (“bubbles the oil up in the secondary container”, ¶ 0029, lines 14-16 and ¶ 0013, lines 1-3).
It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an oil reservoir in to which an gas/oil mixture flows from the vane pump as taught by SUNDHEIM and incorporate this kind of oil reservoir in to the modified pump of AAPA and NING for the benefit of providing a lubricating oil system for the pump that ensures the vane pump is not undesirable filled with oil so that the vane pump does not have to be drained of oil before a restart that also allows the vane pump to not be submerged in oil as expressly described by SUNDFIEIM (last three (3) lines of ¶ 0013 and ¶ 0010).

It would be obvious to the PHOSITA before the effective filing date of the invention to have a lateral arrangement of the oil reservoir in relation to the vacuum pump as taught by SUNDHEIM and incorporate this lateral arrangement of the vacuum pump into the modified vane pump of AAPA and NING for at least the benefit of providing a compact design of the vane pump that is effective especially when the vane pump is used in portable applications as expressly described by SUNDHEIM (¶ 0003).
In reference to Claim 11, AAPA and NING do not teach an oil reservoir as previously described above for Claim 9 from which Claim 11 depends. SUNDHEIM teaches a rotary vane pump (rotary vane vacuum pump 3, title, Abstract, ¶ 0022, lines 2 and 3, Figs. 1-8) that includes an oil reservoir (lubricating oil system 2 includes secondary container 6 and a separating chamber 20, ¶ 0029, Fig. 4) that comprises two mutually connected chambers (secondary container 6 mutually feeds oil and gas to separating chamber 20 though a connecting passage M, Examiner’s ANNOTATED Fig. 4 of SUNDHEIM, ¶ 0029, lines 13-16), wherein one of the mutually 
It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an oil reservoir that comprises two mutually connected chambers and features associated therewith as taught by SUNDHEIM and incorporate this kind of oil reservoir in to the modified vane pump of AAPA and NING for the benefit of providing a lubricating oil system for the pump that ensures the vane pump is not undesirable filled with oil so that the vane pump does not have to be drained of oil before a restart that also allows the vane pump to not be submerged in oil as expressly described by SUNDHEIM (last three (3) lines off 0013 and ¶ 0010).
In reference to Claim 12, AAPA and NING do not teach an oil reservoir as previously described above for Claim 11 from which Claim 12 depends. SUNDHEIM teaches a rotary vane pump (rotary vane vacuum pump 3, title, Abstract, ¶ 0022, lines 2 and 3, Figs. 1-8) that includes an oil reservoir (lubricating oil system 2 includes secondary container 6 and a separating chamber 20, ¶ 0029, Fig. 4} where the other of the two mutually connected chambers is formed as a filtering chamber (20) for separating oil and gas (¶ 0029, lines 19-22), wherein said filtering chamber is arranged behind the oil chamber (6) as viewed in the flow direction (¶ 0029, lines 19-22, as shown by curved arrow disposed within 20, Fig. 4).
It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an oil reservoir that includes a filtering chamber and features as taught by SUNDHEIM and incorporate this kind of filtering chamber in to the 
In reference to Claim 13, AAPA and NING do not teach an oil reservoir as previously described above for Claim 12 from which Claim 13 depends. SUNDHEIM teaches a rotary vane pump (rotary vane vacuum pump 3, title, Abstract, ¶ 0022, lines 2 and 3, Figs. 1-8) that includes an oil reservoir (lubricating oil system 2 includes secondary container 6 and a separating chamber 20, ¶ 0029, Fig. 4) wherein the filtering chamber (20) comprises a filtering device (inclined surface 24 is a kind of filtering device that allows oil to filter downward to then be deposited in to a primary oil container 4, ¶ 0029, lines 22-24) connected to an inlet (N, Examiner’s ANNOTATED Fig. 4 of SUNDHEIM) of the filtering chamber (20).
It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an oil reservoir that includes a filtering chamber with a filtering device as taught by SUNDHEIM and incorporate this kind of filtering chamber in to the modified vane pump of AAPA and NING for the benefit of providing a lubricating oil system for the pump that ensures the oil is effectively processed external to the vane pump so that the vane pump is not undesirably filled with oil so that the vane pump does not have to be drained of oil before a restart and also allows the vane pump 
In reference to Claims 14 and 19, AAPA and NING do not teach an oil reservoir as previously described above for Claim 12 from which Claims 14 and 19 depend. SUNDHEIM teaches a rotary vane pump (rotary vane vacuum pump 3, title, Abstract, ¶ 0022, lines 2 and 3, Figs, 1-8) that includes an oil reservoir (lubricating oil system 2 includes secondary container 6 and a separating chamber 20, ¶ 0029, Fig. 4) wherein the filtering chamber (20) is connected to a vacuum pump outlet (at outlet O via connecting passage M, Examiner’s ANNOTATED Fig. 4 of SUNDHEIM).
It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an oil reservoir that includes the filtering chamber being connected to a vacuum pump outlet as taught by SUNDHEIM and incorporate this kind of filtering chamber arrangement in to the modified vane pump of AAPA and NING for the benefit of providing a lubricating oil system for the pump that ensures the oil is effectively processed external to the vane pump so that the vane pump is not undesirably filled with oil so that the vane pump does not have to be drained of oil before a restart and also allows the vane pump to not be submerged in oil as expressly described by SUNDHEIM (last three (3) lines of ¶ 0013 and ¶ 0010).

    PNG
    media_image1.png
    375
    631
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 4 of SUNDHEIM

Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on May 20, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the claims, and
			(ii) a previous 35 U.S.C. 112, second paragraph rejection
which are hereby withdrawn by the Examiner.  

Applicants’ assert that NING (CN103498795A) (Claim 22) and/or AAPA and NING (Claim 1):
		(i) do not disclose that the partition wall does not support the shaft (a negative limitation, last paragraph on p. 6, Claim 22), and 
		(ii) that it is impossible to axially insert the rotor shaft having the partition wall in the space as claimed (p. 7, second full paragraph and p. 8, last full paragraph, Claims 1 and 22).
With regard to the (i) assertion above, the Examiner respectfully disagrees with Applicants’ as NING’s shaft rotates and at least the upper partition (1) of NING’s partition wall would not provide any weight bearing support for the rotary shaft (best seen in Fig. 4 of NING).  Additionally, this negative limitation is not afforded any explicit written description in the specification and/or any further corresponding written explanation of what benefit(s) this feature yields for Applicants’ multi-stage rotary vane pump (instead this feature is realized from a viewing of Fig. 5 of the specification at the shaft (36)/partition wall (46) interface which shows no contacting engagement between 
	With regard to (ii) assertion above, the Examiner also respectfully disagrees with Applicants’ assertion.  Both Claims 1 and 22 recite respective apparatus claims directed to a multi-stage rotary vane pump that is recited in a manner that claims the at least two rotor elements, a rotor shaft, a suction chamber, a partition wall, and a one-piece housing element as a final product of the multi-stage with an added intermediate process step of the rotor elements, rotor shaft, and partition wall being only adapted for insertion in to the one-piece housing element (see last three lines of Claim 1 and Claim 22, lines 7-9, and the specification describes this insertion of elements is explicitly associated with an assembly process of the multi-stage rotary vane pump, p. 8, second full paragraph, especially the first line and the last line).  The manner in which the product is assembled does not lend any patentable weight to the product being claimed (MPEP 2113).   The Examiner further notes that no method claim was originally filed by Applicants with the application on May 23, 2018 for examination (independent Claim 1 was the single independent apparatus claim) and NING discloses and/or AAPA and NING teach the final product of elements as claimed and which are cited in the rejections of Claims 1 and 22 above.  Still additionally, for example, NING’s rotary shaft,  adapted for insertion in an axial direction through at least housing 16 with the partition wall being secured to housing 16 (Fig. 1 of NING).           
	Thus, a prima facie case of anticipation/obviousness is fulfilled for Claims 22 and 1 such that the rejection of Claim 22 under 35 U.S.C. 102 based on NING and the rejection of Claim 1 under 35 U.S.C. 103 based on AAPA and NING are maintained and are described above.   

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US3438570 teaches a two-stage vacuum pump that shows elements and features of the state of the art prior to the filing date of Applicants’ disclosure.   
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Tuesday August 24, 2021
/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746